
	

113 S2788 IS: Middle School Technical Education Program Act 
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2788
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2014
			Mr. Kaine (for himself, Mrs. Boxer, Mr. Casey, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide support for the development of middle school career exploration programs linked to
			 career and technical education programs of study.
	
	
		1.Short title
			This Act may be cited as the
		  Middle School Technical Education Program Act  or the Middle School STEP Act.2.Findings(a)FindingsCongress finds the following:(1)Career and technical education prepares students to be college and career ready by providing core
			 academic, technical, and employability skills.(2)Eighty percent of students taking a college preparatory academic curriculum with rigorous career
			 and technical education courses met college and career readiness goals,
			 compared to 63 percent of students taking the same academic core who did
			 not experience rigorous career and technical education courses.(3)Students concentrating in career and technical education improved their 12th grade National
			 Assessment of
			 Educational Progress scores by 8 points in reading and 11 points in
			 mathematics,
			 while students who took no career and technical education courses did not
			 increase their mathematics scores and only increased reading scores by 4
			 points.(4)The average high school graduation rate in 2008 for students concentrating in career and technical
			 education programs was 90 percent, compared to the average nationwide high
			 school graduation  rate of 75
			 percent.(5)Partnerships between businesses and educators help adults build academic, technical, and
			 employability skills
			 through education and on-the-job training.3.Purpose and definitions(a)PurposeThe purpose of this Act is to support the development of middle school career exploration programs
			 linked to career
			 and technical education programs of study.(b)DefinitionsIn this Act:(1)Career and technical education exploration programThe term career and technical education exploration program means a program that is developed through an organized, systemic framework and is designed to aid
			 students in making informed plans and decisions about future education and
			 career opportunities and enrollment in career and technical education
			 programs of study.(2)Eligible partnershipThe term eligible partnership means an entity that—(A)shall include—(i)not less than 1 local educational agency that receives funding under section 131 of the Carl D.
			 Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2351), or an area
			 career and technical
			 education school or educational service agency described in such section;(ii)not less than 1 eligible institution that receives funding under section 132 of the Carl D.
			 Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2352); and(iii)not less than 1 representative of either a local or regional business,
			 industry,
			 nonprofit organization, or apprenticeship program; and(B)may include other representatives of the community, including representatives of parents’
			 organizations, labor organizations,
			 nonprofit organizations, employers, and representatives of local workforce
			 development boards (established under subtitle A of title I of the
			 Workforce Innovation and Opportunity Act).(3)SecretaryThe term Secretary means the Secretary of Education.4.Career exploration program development grants(a)AuthorizationThe Secretary shall create a pilot program to support
			 the establishment of career and technical education exploration programs. 
			 In carrying out the pilot program, the Secretary shall award
			 grants to eligible partnerships to enable the eligible partnerships to
			 develop  middle school career and technical education
			 exploration programs that are aligned with career
			 and
			 technical education programs of study described in section 122(c)(1)(A) of
			 the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A)).(b)Grant durationGrants awarded under this Act shall be for a period of not more than 4 years.(c)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the
			 Secretary at such time and in such manner as the Secretary
			 may require. Each application shall include—(1)a description of the partner entities comprising the eligible partnership, the roles and
			 responsibilities of each
			 partner, and a demonstration of each partner's capacity to support the
			 program;(2)a description of how the eligible partnership will use grant funds to carry out each of the
			 activities described under  subsection (e);(3)a description of how the middle school career and technical education
			 exploration program aligns to regional economies and local emerging
			 workforce needs;(4)a description of how the new middle school career and technical education
			 exploration program is linked to—(A)one or more career and
			 technical education programs of study offered by the agency or school
			 described in section 3(b)(2)(A)(i); and(B)one or more career and
			 technical education programs of study offered by the postsecondary
			 institution described in section 3(b)(2)(A)(ii);(5)a description of the students that will be served by the middle school career and technical
			 education
			 exploration program;(6)a description of how the middle school career and technical education
			 exploration program funded by the grant will be replicable;(7)a description of how the eligible partnership will disseminate information about best practices
			 resulting from the middle school career and technical education
			 exploration program to similar career and
			 technical education programs of study, including such programs in  urban
			 and rural areas;(8)a description of how the middle school career and technical education
			 exploration program will be implemented;(9)a description of how the middle school career and technical education
			 exploration program will provide accessibility to students, especially
			 economically
			 disadvantaged, low-performing, and urban and rural students; and(10)a description of how the eligible partnership will carry out the evaluation required under
			 subsection (f).(d)Selection of grantees(1)In GeneralThe Secretary shall determine, based on the peer
			 review process described in paragraph (3) and subject to the requirement
			 in paragraph (4), which eligible partnership applicants shall receive
			 funding under this Act, and the amount
			 of the grant funding under this Act that each selected eligible
			 partnership will receive.(2)Grant AmountsIn determining the amount of each grant awarded under this Act, the Secretary shall—(A)ensure that all grants are of
			 sufficient size, scope, and quality to be effective; and(B)take into
			 account the total amount of funds available for all grants under this Act
			 and the types of
			 activities proposed to be carried out by the eligible partnership.(3)Peer Review Process(A)Establishment of peer review committeeThe Secretary shall convene a peer review committee to review applications for grants under this
			 Act
			 and to make recommendations to the Secretary regarding the selection of
			 grantees.(B)Members of the peer review committeeThe peer review committee shall include the following members:(i)Educators who
			 have experience implementing career and technical education programs and
			 career exploration programs.(ii)Experts in the field of career and technical education.(4)Rural or small local educational agenciesThe Secretary shall set aside not less than 5 percent of the funds made available to award grants
			 under this Act to award grants to eligible partnerships that include rural
			 or small local educational agencies, as defined by the Secretary.(e)Use of fundsEach eligible partnership receiving a grant under this section shall use grant funds to develop and
			 implement a middle school career and technical education
			 exploration program that—(1)shall—(A)include introductory courses or experiential activities, such as student apprenticeships or other
			 work-based learning methods,  and project-based learning experiences;(B)include the implementation of a plan that demonstrates the transition from the middle school career
			 and technical education
			 exploration program to a career and technical education program of study
			 that is offered
			 by the entity described in section 3(b)(2)(A)(i);(C)include programs and activities related to the development of individualized graduation and career
			 plans for students; and(D)offer career guidance and academic counseling that—(i)provides information about postsecondary
			 education and career
			 options; and(ii)provides participating students with readily available career and labor market information, such as
			 information about employment sectors, educational requirements,
			 information on workforce supply and demand, and other information on
			 careers that are aligned to State or local economic priorities; and(2)may include expanded learning time activities that—(A)focus on career exploration, including apprenticeships and
			 internships;(B)are available to all students in a middle school; and(C)take place during a time that is outside of the  standard hours of enrollment for students that are
			 served by  the local educational agency.(f)Evaluations and Report(1)Evaluation(A)In GeneralEach eligible partnership that receives a grant under this Act shall collect appropriate data, or
			 otherwise document through records (in a manner that complies with
			 section 444 of the General Education Provisions Act (20 U.S.C. 1232g),
			 commonly known as the Family Educational Rights and Privacy Act of 1974 and other applicable Federal and State privacy laws) the information necessary to conduct an
			 evaluation of grant activities, including an evaluation of—(i)the extent of student participation in the middle school career and technical
			 education
			 exploration program carried out under this Act;(ii)the impact of the middle school career and technical
			 education
			 exploration program carried out under this Act on the students' transition
			 to, or planned participation in,
			 career and technical programs of study (as
			 described in section 122(c)(1)(A) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A)); and(iii)any other measurable outcomes specified by the Secretary.(B)Resources of the eligible partnershipThe evaluation described in this paragraph shall reflect the resources and capacity of the local
			 educational agency, area
			 career and technical
			 education school, or educational service agency that is part of the
			 eligible partnership in a manner determined by
			 the Secretary.(2)ReportThe eligible partnership shall prepare and submit to the Secretary a report containing the results
			 of the evaluation described in paragraph (1).
